Citation Nr: 1003665	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to August 28, 2003, 
for an award of service connection for post-traumatic stress 
disorder (PTSD) with secondary depressive disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to February 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the Veteran service 
connection for PTSD with secondary depressive disorder, 
effective August 28, 2003.

In June 2009, the Veteran, accompanied by his representative, 
appeared at the RO to present oral testimony and evidence in 
support of his claim at a hearing before the undersigned 
traveling Veterans Law Judge.  A transcript of this hearing 
has been duly associated with the claims file.


FINDINGS OF FACT

1.  The Veteran filed his original claim of service 
connection for PTSD in March 1996; the claim was denied in an 
unappealed and final rating decision dated in October 1996. 

2.  The Veteran filed an application to reopen his claim of 
service connection for PTSD in October 1997; the application 
to reopen this claim was denied for failure to submit new and 
material evidence in an unappealed and final rating decision 
dated in April 1998.

3.  The Veteran filed an application to reopen his claim of 
service connection for PTSD in February 1999; the claim was 
subsequently deemed to have been abandoned and closed in May 
2000 due to lack of contact on his part.
 
4.  The Veteran filed a successful application to reopen his 
claim of service connection for PTSD on August 28, 2003; no 
earlier correspondence can be construed as an informal claim 
for the benefit sought.

5.  In a March 2005 rating decision, the RO granted service 
connection for PTSD with secondary depressive disorder, 
effective August 28, 2003.


CONCLUSION OF LAW

The requirements for an effective date prior to August 28, 
2003, for service connection for PTSD with secondary 
depressive disorder have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 and the duty to 
assist

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Initially, the Board notes that the issue now on appeal flows 
from a rating decision that established service connection 
for PTSD.  The United States Court of Appeals for Veterans 
Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490- 91 (2006), that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because VA 
reopened the claim and fully granted the claim for service 
connection for PTSD, the VCAA notice provided prior to this 
allowance is deemed to be legally sufficient, and VA's duty 
to notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

The Board further notes that the Court has held, as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements."  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  In the present case, neither the Veteran nor his 
representative alleges any prejudice with respect to notice 
received for his earlier effective date claim.

The Board also notes that the Veteran has alleged clear and 
unmistakable error (CUE) as the basis for the award of an 
earlier effective date, as will be discussed in greater 
detail below; however, it does not appear that he has been 
provided with VCAA notice regarding CUE.  Nevertheless, in 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held 
that the provisions of the VCAA are not applicable to claims 
of CUE.  See also Parker v. Principi, 15 Vet. App. 407, 412 
(2002) (noting that although the Secretary filed a motion, 
with which the veteran agreed, seeking a remand for 
readjudication of a CUE question in light of the enactment of 
the VCAA, the basis for the motion had no merit following the 
Court's decision in Livesay finding that the VCAA was not 
applicable to CUE matters).  In light of the foregoing, the 
Board finds that there is no prejudice to the Veteran in 
proceeding to consider his assertion of CUE in evaluating the 
earlier effective date claim.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records and procedural 
documents relating to his prior denials of service connection 
for PTSD and his ultimately successful application to reopen 
this claim are in his claims file.  Nothing in the record 
indicates the Veteran has identified the existence of any 
relevant evidence that is not of record.  He has had the 
opportunity to present evidence and argument in support of 
his claim for an earlier effective date for his award of 
service connection for PTSD, to include at a June 2009 
hearing before the Board.  Moreover, as a general rule the 
adjudication of a claim for an earlier effective date is 
based upon evidence already in the claims folder; the 
resolution of the claim depends upon when a certain document 
or documents were either received by VA and/or promulgated by 
the Veteran.  Consequently, the Board finds that the duty to 
assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  Reasonable doubt 
is doubt which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102 (2009).  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



Factual background and analysis

The history of the present claim shows that the Veteran's 
original claim for service connection for PTSD was first 
filed with VA in March 1996.  Pursuant to his claim, the 
Veteran was provided with a VA psychiatric examination in 
June 1996, in which the examiner interviewed the Veteran and 
determined that he did not have any Axis I psychiatric 
diagnosis at the time.  On this basis, the claim was denied 
in an October 1996 rating decision.  The Veteran was notified 
of the denial and his appellate rights in correspondence 
dated in October 1996, but he did not file a timely appeal of 
this adverse determination and it became final.

Thereafter, the Veteran filed an application to reopen his 
claim of service connection for PTSD in October 1997.  After 
reviewing medical records contemporaneous to this application 
showing no diagnosis of PTSD, the RO denied the application 
to reopen the PTSD claim for failure to submit new and 
material evidence in a rating decision dated in April 1998.  
The Veteran was notified of the denial and his appellate 
rights in correspondence dated in May 1998, but he did not 
file a timely appeal of this adverse determination and it 
became final.

In February 1999, the Veteran filed an application to reopen 
his claim of service connection for PTSD.  During the course 
of several individual VA counseling sessions conducted from 
March 1999 to May 2000, which did not present a diagnosis of 
PTSD at the time, the Veteran was noted in reports associated 
with these sessions to have been inconsistent with keeping 
appointments with his counselors to determine his psychiatric 
diagnosis.  Despite VA's regular contact with the Veteran's 
representative and its efforts to communicate with the 
Veteran, he also failed to respond to several requests to 
assist VA in developing his PTSD claim.  The claim was 
ultimately deemed to have been abandoned by the Veteran due 
to lack of contact on his part and formally closed in May 
2000.
 
Thereafter, the Veteran did not file another application to 
reopen his claim of service connection for PTSD until August 
28, 2003.  Evidence accompanying his application included VA 
outpatient treatment notes showing that as early as May 2004, 
a psychiatric nurse practitioner diagnosed the Veteran with 
PTSD which was linked to his account of having been present 
during a fire aboard a naval vessel during active duty that 
involved multiple fatalities.  His claim was reopened and he 
was provided with a VA psychiatric examination in February 
2005, which diagnosed him with PTSD that was definitively 
linked to his account of being exposed to in-service 
stressors associated with his naval service aboard the 
aircraft carrier, USS Oriskany, during a major shipboard fire 
that resulted in the deaths of over 40 sailors.  This event 
and the presence of the Veteran aboard this vessel at the 
time of the fire, was factually confirmed as a matter of 
historical record, thereby verifying his stressors.  A review 
of the claims file indicates that no earlier correspondence 
can be construed as an informal claim for the benefit sought.

In written statements in support of his claim for an earlier 
effective date for PTSD, and in his June 2009 Board hearing 
testimony, the Veteran contended that his award of service 
connection for PTSD should be made effective March 1996, 
which was the date on which his original claim for this 
disability was filed, on the basis of CUE with the prior 
final rating decisions addressing his PTSD claim, as he was 
provided with an inadequate VA examination in June 1996, 
which he contends was conducted by a hostile and indifferent 
VA examiner who was personally adverse to the Veteran's 
claim.  The Veteran believed that had the psychiatric 
examination been conducted by a different examiner, a 
diagnosis of PTSD would have been established much earlier 
and he would have prevailed in his initial claim for VA 
compensation for this disability.  He also asserted that 
there was a breach of VA's duty to assist in its failure to 
develop and verify his PTSD stressor account prior to 2004, 
and that had such development been undertaken he would have 
been awarded service connection for PTSD well before the 
currently assigned effective date of August 28, 2003.  

Generally, under applicable criteria, the effective date of 
an award of compensation based on an original claim, or a 
claim reopened after final disallowance, will be either (1) 
the date of receipt of the claim, or (2) the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).

Applicable laws and regulations further set out that the 
effective date of an award of direct service connection may 
be established at the day after separation from service or 
date entitlement arose, if the claim is received within one 
year of separation from service, otherwise the general rule 
applies.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2009).  The record clearly establishes that 
the Veteran did not file his claim within one year of 
separation from service.  Therefore, the general rule applies 
in this case.

In determining the date of the claim, the Board notes that 
the Veteran failed to file timely appeals of prior adverse 
rating decisions in October 1996 and April 1998 addressing 
his PTSD claim.  He also constructively abandoned his 
February 1999 application to reopen his PTSD claim, which was 
formally closed by VA in May 2000.  Thus, the date of his 
most recent and ultimately successful claim is August 28, 
2003, when he submitted an application accompanied with new 
and material evidence sufficient to reopen and allow his 
claim for VA compensation for PTSD.  

In this regard, the Board has considered whether earlier 
correspondence can be construed as a claim for the benefit 
sought.  However, a review of the record reveals no 
communication or action of record indicating an intent to 
apply for service connection for PTSD after the formal 
closure of his prior application to reopen the PTSD claim in 
May 2000, but prior to August 28, 2003.  38 C.F.R. § 3.155 
(2009).  

With regard to the date entitlement arose, the Board notes 
that service connection may be granted for disability or 
injury incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In the present case, the RO granted service 
connection for PTSD in the March 2005 rating decision based 
on clinical evidence, including a February 2005 VA 
psychiatric examination report, showing a current diagnosis 
of PTSD linked to the Veteran's in-service stressors.  A 
review of the record also reveals that there was clinical 
evidence of the Veteran's treatment for PTSD associated with 
the aforementioned in-service stressor account as early as 
May 2004, when such an association was drawn by a VA 
psychiatric nurse practitioner.  Prior to then, no competent 
medical examiner had objectively linked the Veteran's PTSD 
diagnosis to service and there was no other competent medical 
evidence to establish a nexus relationship between his 
psychiatric disorder and service prior to the examination. 
Thus, the evidence shows that the date on which the Veteran's 
entitlement to service connection for PTSD first arose is May 
2004, at the earliest.

Therefore, the date of the Veteran's successful claim for VA 
compensation for PTSD is August 28, 2003, and the date that 
his entitlement to VA compensation for PTSD arose is in May 
2004.  As between the two dates, the date entitlement arose 
(i.e., May 2004) is the later one.  Nevertheless, the RO has 
assigned the date of VA's receipt of the Veteran's successful 
application to reopen his claim (i.e., August 28, 2003) as 
the effective date for the award of service connection for 
PTSD.  The Board will not disturb the currently assigned 
effective date as it is clearly more advantageous to the 
Veteran.  In consideration of the foregoing, the Board finds 
that the preponderance of the evidence weighs against the 
assignment of an effective date earlier than August 28, 2003 
for service connection for PTSD with secondary depressive 
disorder.

In making this determination, the Board has considered the 
Veteran's assertion in that prior denials of his claim for 
service connection for PTSD in the October 1996 and April 
1998 rating decisions constituted CUE.  Specifically, he 
suggests that there was CUE in failing to establish a 
diagnosis of PTSD at the time of his June 1996 VA psychiatric 
examination due, in part, to indifference or hostility to his 
claim by the examining VA psychiatrist, and further asserts 
that had VA attempted to verify his in-service stressor prior 
to 2004, this would somehow have resulted in his being 
granted service connection for PTSD on his first application 
for this benefit.  However, to the extent that he claims that 
there was undue bias against his claim by the October 1996 VA 
examiner and that another examiner would have diagnosed him 
with PTSD at the time, or that verification of his in-service 
stressor at the time of his original claim would have 
resulted in a different and favorable outcome, these 
assertions are speculative and furthermore are not predicated 
on any objective proof of malfeasance on part of the VA 
examiner.  As such, it can not rise to the level of CUE.  

The Court has held that "CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers it compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  "To 
warrant review by the Board, a claim of [CUE] must be raised 
with specificity regarding when and how [CUE] occurred."  
McIntosh v. Brown, 4 Vet. App. 553, 561 (1993).  "[S]imply to 
claim CUE on the basis that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE."  Fugo, at 44.  "It must 
be remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."  Fugo, 
at 44.

The Veteran, in essence, is asserting CUE on the basis of an 
alleged error or failure on the part of the VA in its prior 
rating decisions of October 1996 and April 1998 to properly 
investigate and evaluate his claim for service connection for 
PTSD.  This, in essence, is a claim that the VA improper 
weighed or evaluated the evidence.  See Fugo.  "[S]imply to 
claim CUE on the basis that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE."  Fugo, at 44.

Thus, the Veteran's CUE claim has no merit and an earlier 
effective date may not be granted on such basis.  See Pierce 
v. Principi, 240 F.3d 1348 (Fed.Cir. 2001) (providing that a 
determination that there was CUE must be based upon the 
record and the law that existed at the time of the prior 
adjudication in question).

In reaching the above conclusion, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim of an effective date prior to August 28, 2003, for 
an award of service connection for PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


